DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the full bead, trapezoid bead, and half bead (claims 1, 3, and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes it is unlikely such can be added to the specification without introducing new matter and Examiner recommends canceling these limtiaitons.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the lightening hole is spaced apart from the outer periphery of each seal bead by the constant distance”. This limitation is indefinite as it is unclear how many lightening holes and how many seal beads applicant is claiming (e.g. is each lightening hole spaced apart from the outer periphery of one of the seal beads by the constant distance, is only one lightening hole spaced apart from the outer periphery of one of the seal beads by the constant distance, or is only one lightening hole spaced apart from the outer periphery of each seal bead by the constant distance, etc.?). This is likely due to the wording in claim 1 on which this claim depends. Appropriate clarification and correction is required. For examination propose examiner assumes applicant intends to refer to each lightening hole is spaced apart from the outer periphery of the respective seal bead which it surrounds by the constant distance. Additionally claim 1 should likely be amended to make the claimed subject matter clear (e.g. a plurality of 

Claims 6 and 7 recites the limitation “the first and second slots are spaced apart from the outer periphery of each the first and second seal bead by the constant distance”. This limitation is indefinite as it is unclear whether applicant intends both slots to be spaced apart by the constant distance from the both beads, or if applicant intends the first slot to be spaced apart from the first bead by the constant distance and the second slot to be spaced apart from the second bead by the constant distance. Appropriate clarification and correction is required. For examination propose examiner assumes applicant intends to claim “the first and second slots are respectively spaced apart from the outer periphery of the first and second seal beads by the constant distance”.

Claim 8 recites that “each of the seal beads terminates at a terminal edge of the metal plate that defines the opening, and terminal edge of the metal plate that defines the opening is spaced apart from lightening hole.” This limitation is indefinite as it is unclear whether or not applicant is claiming each seal bead terminates around the same opening or if each seal bead terminates at the respective opening it surrounds. Appropriate clarification and correction is required. For examination propose examiner assumes applicant intends to claim “each of the seal beads terminates at a terminal edge of the metal plate that defines the respective opening which it surrounds, and each terminal edge is spaced apart from the respective lightening hole”. Additionally as this is also likely due to confusing wording from claim 1, on which this claim relies, it is recommends applicant clarify that claim as well.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diez (US 2006/0103079).
With regard to claim 1, Diez discloses a metal gasket (including 100) comprising: a metal plate (100) having two or more opening portions (10, 12, etc.) provided in a row (as seen in Fig. 1); a seal bead (i.e. each 30) having a bent cross-sectional shape (as seen in Fig. 2) surrounding a periphery of each of the opening portions (as seen in Figs. 1 and 2), the seal bead being one selected from the group consisting of a flip-up bead, a full bead, a trapezoid bead, and a half bead (i.e. as seen in Fig. 2 it is considered a flip-up bead as it is flipped up and over itself); and a lightening hole (34 as seen in Figs. 1 and 2) extending along an outer periphery of each seal bead (as seen in Fig. 1) with a constant distance therebetween (as seen in Fig. 1); wherein two of the lightening holes are located between the seal beads and intersect a virtual line extending through a center of each of the opening portions (as seen in Fig. 1).

With regard to claim 3, Diez discloses a metal gasket (including 100) comprising: a metal plate (100) having a first port hole and a second port hole (10, 12, etc.) aligned in a row (as seen in Fig. 1); a first seal bead (i.e. one 30) having a bent cross-sectional shape (as seen in Fig. 2) surrounding an entirety of the first port hole (as seen in Figs. 1 and 2); a second seal bead (i.e. 

With regard to claim 4, Diez discloses a metal gasket (including 100) comprising: a metal plate (100); a first seal bead (i.e. one of 30) formed in the metal plate (as seen in Figs. 1 and 2), the first seal bead having a bent cross-sectional shape terminating at an inner peripheral edge defining a periphery of a first port hole (as seen in Fig. 2); a second seal bead (i.e. another 30) formed in the metal plate (as seen in Figs. 1 and 2), the second seal bead having a bent cross-sectional shape terminating at an inner peripheral edge defining a periphery of a second port hole (as seen in Fig. 2), the second port hole and the first port hole being aligned in a row (as seen in Fig. 1); a first slot (one of 10 or 12) formed in the metal plate (as seen in Figs. 1 and 2), the first slot extending partially along an outer periphery of the first seal bead with a constant distance between the first slot and the first seal bead (as seen in Fig. 2); and a second slot (i.e. the other of 10 or 12) formed in the metal plate (as seen in Figs. 1 and 2), the second slot extending partially 

With regard to claim 5, Diez discloses that the lightening hole is spaced apart from the outer periphery of each seal bead by the constant distance (in light of the 112 rejection above and as seen in Figs. 1, 2, etc. as the lightening holes are uniformly spaced from the bead which they respectively surround and are spaced apart by the constant distance. Examiner notes that as the constant distance has not been more specifically claimed to be measured radially between the outer periphery of the seal bead and the inner periphery of the lightening hole, this interpretation is considered reasonable).

With regard to claims 6 and 7, Diez discloses that the first and second slots are spaced apart from the outer periphery of each the first and second seal bead by the constant distance (in light of the 112 rejection above and as seen in Figs. 1, 2, etc. as the lightening holes are uniformly spaced from the bead which they respectively surround and are spaced apart by the constant distance. Examiner notes that as the constant distance has not been more specifically claimed to be measured radially between the outer periphery of the seal bead and the inner periphery of the lightening hole, this interpretation is considered reasonable).

With regard to claim 8, Diez discloses that each of the seal beads terminates at a terminal edge of the metal plate that defines the opening (as seen in Figs. 1, 2, etc. as the seal bead has an inner periphery which is such), and terminal edge of the metal plate that defines the opening is spaced apart from lightening hole (as seen in Figs, 1, 2, etc.).

With regard to claim 9, Diez discloses that each of the first and second seal beads terminate at a terminal edge of the metal plate that defines the first and second port holes, respectively (as seen in Figs. 1, 2, etc. as the seal bead has an inner periphery which is such), and the terminal edges of the metal plate that defines the respective port hole is spaced apart from respective slot (as seen in Figs, 1, 2, etc.).

With regard to claim 10, Diez discloses that the inner peripheral edge that defines the first and second port holes is defined by a terminal edge of the metal plate (as seen in Figs. 1, 2, etc. as the seal bead has an inner periphery which is such), and the terminal edge is spaced apart from a respective slot (as seen in Figs, 1, 2, etc.).

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new ground(s) of rejection. In so much as they may apply to the above grounds of rejection, applicant’s arguments filed 17 December 2020 have been fully considered but are not persuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant wishes to further claim the bead shape Examiner recommends claiming the negative limitation of without a folded-over portion, though such would likely be an obvious matter of design choice to one of ordinary skill in the art.
Regarding the new claims as they are all rejected by the new grounds of rejection above, such arguments are not persuasive. More specifically it appears applicant is arguing a more specific definition of “spaced apart” than is required by new claims 5-7. As detailed above Applciant has not claimed that it is the inner periphery of the hole that is space apart from the outer periphery of the bead, or that that such is in an exclusively radial direction such that Diez can be considered to disclose that the outer periphery of the hole, which is part of the hole, is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If applicant wishes to further claim the spacing Examiner recommends claiming that inner peripheries of the lightening holes are respectively spaced apart from the outer peripheries of the seal beads with respect to a radial direction of the opening portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675